Citation Nr: 0121381	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right elbow 
injury with ulnar nerve entrapment, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased rating for a malalignment 
syndrome, right patella, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for a malalignment 
syndrome, left patella, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1986 to November 
1989.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that assigned increased (10 
percent) evaluations for a right elbow injury with ulnar 
nerve entrapment, for a malalignment syndrome of the right 
patella, and for a malalignment syndrome of the left patella.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

During the course of the instant appeal, the veteran has 
stated that he is unable to work due to his service-connected 
disabilities, and to the extent that statement constitutes a 
claim for a total disability rating for compensation based on 
individual unemployability, that matter is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claims has been obtained to the extent possible.

2.  The right elbow disability is manifested throughout the 
appeal period by pain on movement of the elbow, tenderness in 
the elbow, and paresthesia and numbness in the right hand and 
fingers, subjective weakness and medical evidence of organic 
changes represented by cubital tunnel syndrome and chronic 
denervation.

3.  The service-connected residuals of a malalignment 
syndrome of the right patella are manifested by full range of 
motion with pain at 90 degrees of flexion; subluxation, 
lateral instability, meniscus involvement, and effusion are 
not shown.

4.  There is additional right knee disability due to 
tenderness at the medial joint line, patella pain, 
crepitation of the knee joint, grinding of the patella, use 
of a knee brace to lessen the chance of falling, and 
interference with sitting, standing, and weight bearing.

5.  The service-connected residuals of a malalignment 
syndrome of the left patella are manifested by full range of 
motion of the knee and pain at 90 degrees of flexion; 
subluxation, lateral instability, meniscus involvement, and 
effusion are not shown; there is X-ray evidence of small 
posterior patella spurs and probable effusion.  

6.  There is additional left knee disability due to 
tenderness at the medial joint line, patella pain, 
crepitation of the knee joint, grinding of the patella, use 
of a knee brace to lessen the chance of falling, and 
interference with sitting, standing, and weight bearing.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but none greater, 
for a right elbow injury with ulnar nerve entrapment are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 
4.124a, Diagnostic Codes 8616, 8716 (2000).

2.  The criteria for a 20 percent rating, but none greater, 
for a malalignment syndrome of the right patella are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2000).

3.  The criteria for a 20 percent rating, but none greater, 
for a malalignment syndrome of the left patella are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A. Right Elbow

The claims file reflects that a door hit the veteran's right 
elbow in 1986 resulting in a mild soft tissue injury.  Post 
service VA examination revealed right ulnar nerve entrapment 
with increasing sensory dysesthesia.  In an April 1991 rating 
decision, the RO established service connection for a right 
elbow injury with ulnar nerve entrapment and assigned a 10 
percent rating under Diagnostic Code 8716.  

According to a June 1993 VA neurology examination report, the 
veteran reported worsening paresthesia in the right hand.  
The examiner found no neurological abnormality.  

In a June 1994 rating decision, the RO reduced the right 
elbow disability rating to 0 percent. 

In November 1994, the veteran reported that he could not lift 
more than 10 pounds with the right arm. 

In December 1994, Chapel Hill Neurology supplied a copy of an 
October 1994 examination report.  Although the report 
concerns chiefly a neck injury, in an addendum, the doctor 
stated, "The ulnar groove on the right is virtually 
obliterated with the nerve very superficial.  Any touching of 
this area causes tingling.  I have advised him to be very 
careful not to injure this area or put pressure on it."

The veteran underwent a VA neurology compensation and pension 
examination in July 1995.  He complained of elbow pain on 
flexion and extension and right ring finger tingling and/or 
numbness at other times.  He also reported episodic right 
hand pain and weakness that interfered with activities.  On 
examination, all reflexes were normal except for both 
triceps, which were suppressed.  Strength of shoulders, arms, 
and wrists was excellent with no fasciculation or muscle 
atrophy.  Sensation in the palms and fingers was adequate.  
The diagnosis was continued paresthesia with no objective 
loss of sensation or strength. 

In an August 1995 rating decision, the RO continued a 
noncompensable rating.

In January 1998, the veteran requested an increased 
evaluation for the right elbow.  He reported that he was no 
longer able to work because of his service-connected 
disabilities.  He reported continuing outpatient treatment at 
Durham VA Medical Center and enclosed a November 1998 VA 
electromyography (EMG) report.  The EMG report reflects mild 
right ulnar neuropathy near the elbow.  Later, the RO 
received VA X-rays, dated in May 1998, showing a normal right 
elbow.  

A March 1999 VA peripheral nerves examination report notes 
that hand strength was good, finger to thumb testing was 
normal and there was no fasciculation or visible atrophy.  
Reflexes at the biceps and triceps were symmetric and active.  
Superficial sensation was normal.  The diagnosis was right 
ulnar paresthesia with abnormal peripheral nerve conduction 
velocities, probably from ulnar contusion, but good 
sensation, strength, and reflexes.  

A March 1999 VA joints examination report notes that the 
right elbow had full range of motion and no effusion.  There 
was pain and tenderness along the ulnar nerve.  A March 1999 
VA X-ray showed a normal right elbow.  The diagnosis was 
ulnar nerve damage.  

Other reports received from the VA Medical Center Durham 
reflect physical therapy during 1998 and 1999.  A May 1998 
report notes that the veteran worked as a correctional 
officer.  An October 1998 report notes that an elbow 
protector was issued.  A November 1998 treatment report notes 
that the veteran had not been able to work because of knee 
pain but does not mention whether the right elbow had any 
impact on his employment.

The RO issued a rating decision in August 1999, assigning a 
10 percent rating under Diagnostic Code 8716 for a right 
elbow injury with ulnar nerve entrapment, effective from 
November 1998.  In September 1999, the veteran submitted a 
notice of disagreement.  

Along with the notice of disagreement sent in September 1999, 
the veteran submitted private medical records of treatment.  
A December 1997 report from Triangle reflects full right 
elbow range of motion without discomfort.  There was full 
flexion and extension, supination and pronation.  There was 
some hypersensitivity and gentle compression of the ulnar 
nerve at the ulnar groove.  Compression of Guyon's canal and 
over the carpal tunnel caused no symptoms. Phalen's maneuver 
was negative.  Tinel's sign was negative.  Allen's test 
showed symmetric slow radial and ulnar filling.  The veteran 
did report occasional numbness over the radial digits and 
thumb.  The impression was right cubital tunnel syndrome with 
mild median nerve symptoms.

A January 1998 report from Triangle reflects a complaint of 
right elbow symptoms causing awakening at night.  A February 
1998 report notes that an EMG showed significant cubital 
tunnel syndrome with some chronic denervation (cubital tunnel 
syndrome is a complex of symptoms resulting from injury or 
compression of the ulnar nerve at the elbow, with pain and 
numbness along the ulnar aspect of the hand and forearm, and 
weakness of the hand per Dorland's Illustrated Medical 
Dictionary 1628 (28th ed. 1994)).  The veteran had been using 
his elbow brace but complained of pain in the morning and 
numbness over two ulnar digits.  The cubitus was tender on 
examination with no significant atrophy.

In March 2000, the veteran testified before an RO hearing 
officer that elbow movement caused pain, whereas 
immobilization of the elbow caused tingling in the fingers 
and caused the entire arm to go to sleep.  He testified that 
he was right-handed and he said that he could not operate a 
computer mouse with the right hand because of the symptoms.  
He indicated that he currently worked as a correction 
officer.  He stated that surgery was contemplated and that a 
20 percent rating was for assignment.

VA consultation reports received in April 2000 reflect a 
right cubital tunnel syndrome with use of an elbow pad.  A 
February 1999 report notes full range of elbow motion from 
zero to 130 degrees and also full range of motion in 
supination with a history of Tinel's sign over the cubital 
tunnel.  The report notes that the veteran had worn an elbow 
pad and brace without improvement.  X-rays did not show any 
degenerative changes, loose body, or bony prominence.  The 
assessment was right cubital tunnel syndrome.  

B.  The Knees

The claims file reflects that chronic bilateral knee pain 
developed during active service.  In February 1989, bilateral 
patello-femoral pain syndrome was noted.  In a September 1990 
rating decision, the RO established service connection for a 
right and left malalignment syndrome and assigned 10 percent 
ratings for each knee under Diagnostic Code 5257.  

According to a March 1991 VA joints examination report, the 
examiner noted a history of patellofemoral syndrome.  The 
examiner noted that the veteran wore knee braces, a Donjoy on 
one leg and another brace on the other leg.  There was 
crepitus and a complaint of knee pain but few other findings.  
The diagnosis was bilateral patellofemoral syndrome, also 
called malalignment syndrome, with residuals.  X-rays showed 
left effusion (effusion is the escape of fluid into a part or 
tissue, Dorland's Illustrated Medical Dictionary 531 (28th 
ed. 1994)).

According to a March 1991 VA neurology examination report, 
the diagnosis was bilateral knee pains of many years, 
probably arthritis.  X-rays showed slight medial displacement 
of the patellae in flexion.  Thereafter, bilateral knee pain 
was reported at various times during the early 1990s.

According to a June 1993 VA neurology examination report, the 
veteran had reported painful knees; however, the examiner 
found no neurological abnormality.  

In a June 1994 rating decision, the RO reduced both knee 
disability ratings to 0 percent. 

According to a July 1995 VA neurology compensation and 
pension examination report, the veteran reported bad pain in 
both knees.  The diagnosis was knee aches with prolonged 
standing, neurologically negative.
 
In an August 1995 rating decision, the RO continued the 
previously assigned noncompensable ratings for each knee.

In January 1998, the veteran requested increased evaluations 
for both knees.  He reported that he was no longer able to 
work because of his service-connected disabilities, which 
included his right elbow.  He reported continuing outpatient 
treatment at Durham VA Medical Center.

A September 1998 VA knee X-ray showed probable left effusion.  

In January 1999, VA X-rays of the knees were negative; 
however, a magnetic resonance imaging (MRI) study at that 
time showed a bilobed Baker's cyst on the right; small 
posterior patellar spurs on the left; tiny incident bone 
island on the left; and a somewhat unusual shaped patellae 
bilaterally with articular cartilage covering only the 
carnial half and a prominent nonarticular component caudal to 
this.  All ligaments and menisci were intact.  

A March 1999 VA peripheral nerves examination report notes 
bilateral knee pain and suspected arthritis. 

A March 1999 VA joints examination report notes that the 
veteran was wearing a Donjoy knee brace on the left and some 
other type of brace on the right.  The veteran reported 
nearly continuous knee pain, both in weight bearing and 
sitting.  He reported that he could walk 200 feet at most 
before pain set in.  He also reported that the pain could be 
so severe that the knees gave out.  He reported using Tylenol 
and other pain medication and said that he lost about one 
week's work in the recent year due to knee pain.  On 
examination, the knees were normal appearing but there was 
tenderness along the joint lines.  There was full range of 
motion but with crepitus on movement throughout the full 
range of motion.  The lower extremities appeared normal both 
muscularly and neurologically.  The diagnosis was bilateral 
patellofemoral syndrome, also called malalignment syndrome, 
with questionable effusion.

Other reports received from VA Medical Center Durham reflect 
physical therapy during 1998 and 1999.  A November 1998 
treatment report notes that the veteran had not been able to 
work because of knee pain but also notes that the veteran had 
been attending school so he could not work full time.  The 
report mentions use of braces, full range of motion of both 
knees with mild crepitance and knee pain.  Another November 
1998 report notes great relief of pain with use of knee 
braces and no further falling and tripping with the use of 
knee braces.  He reported having done strengthening 
exercises.  The examiner reported exquisite tenderness at the 
medial joint line bilaterally and at the right patella. 

The RO issued a rating decision in August 1999 assigning a 10 
percent rating for each knee under Diagnostic Code 5099-5024 
for the left patella and Diagnostic Code 5299-5024 for the 
right patella.  Both ratings were made effective from 
November 1998. 

Along with a notice of disagreement sent in September 1999, 
the veteran submitted private medical records of treatment.  
A December 1997 report from Proactive Therapy reflects 
bilateral knee pain reaching 8 on a 10-point pain scale after 
work with a reported inability to squat secondary to pain.  
The pain subsided when the veteran could put his feet up and 
did not cause him to lose sleep.  The bilateral medial plicae 
were tender to palpation.  The quadriceps had good muscle 
tone.  Range of motion was full for each knee.  Strength was 
within normal limits for each knee and the veteran reported 
some increased pain on active extension at 90 degrees.  All 
ligament tests were negative.  Apprehension tests for lateral 
dislocation of the patellae were positive bilaterally.  
Meniscus testing was negative on the left but questionably 
positive on the right for medial meniscus involvement.  Tight 
hamstrings and muscle bands were noted.  The patellae had 
moderately limited glides.  The assessment was chronic knee 
pain secondary to tight musculature around the knee joints 
and poor medial glides of the patellae.  The examiner noted 
that those symptoms could be exacerbated by poor endurance of 
the quads.  Extensive stretching therapy was recommended.  

A March 1998 report from Triangle Orthopaedic Associates 
reflects full active range of motion of the knees.  An April 
1998 report from Triangle Orthopaedic Associates reflects 
continued knee therapy with bilateral crepitation of the 
knees.

In March 2000, the veteran testified before an RO hearing 
officer that he continued to wear knee braces.  The 
representative noted that the veteran was currently wearing 
an outer brace on the left and a soft brace on the right.  
The veteran explained that one pumped air into the metal 
brace to tighten it, which caused additional pain.  The 
veteran testified that he did not fall as long as he wore the 
braces, but he did have trouble descending stairs.  He 
testified that he heard cracking when squatting.  He had more 
pain on the left during walking and after sitting for awhile.  
He testified that he worked as a corrections officer and was 
on his feet most of the day.  His spouse testified that the 
veteran could not help out around the house because of his 
knees.  Twenty percent ratings for each knee were sought.

VA consultation reports received in April 2000 reflect full 
range of motion of the knees with pain, tenderness, grinding, 
and crepitation. 

II.  Legal Analysis

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

While it is evident that the RO has not been afforded the 
opportunity of initially considering the matters herein 
presented under the notice and duty-to-assist provisions of 
the VCAA, the undersigned finds that all relevant evidence 
has been obtained with regard to the above claims, including 
affording the veteran a VA medical examination in March 1999 
and the retrieval of multiple records of treatment.  Inasmuch 
as a grant of benefits in at least the amount sought by the 
veteran is herein effected, the need to return the file to 
the RO for consideration under VCAA is found to be obviated.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)); see also AB v. Brown, 6 Vet. App. 35 (1993).  

The undersigned also notes parenthetically that records of VA 
outpatient treatment were received directly by the Board in 
September 2000, without a waiver of initial RO consideration.  
Pursuant to current procedures set forth in Chairman's 
Memorandum 01-01-10 (May 2, 2000), the applicable waiver was 
solicited from the veteran's representative, and such was 
received by the Board in July 2001.  As such, the case is 
properly before the Board for a merits-based adjudication.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

A.  Right Elbow

The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement, when 
bilateral involvement is indicated, combine with application 
of the bilateral factor.  38 C.F.R. § 4.124a (2000).

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 60 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 40 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating.  Neuritis of 
the ulnar nerve is rated in similar fashion under Diagnostic 
Code 8616.  Neuralgia of the ulnar nerve is rated in similar 
fashion under Diagnostic Code 8716.  38 C.F.R. § 4.124(a), 
Diagnostic Codes 8516, 8616, 8716 (2000).

The right elbow disability has been manifested throughout the 
appeal period by pain on movement of the elbow, tenderness in 
the area of the elbow, and paresthesia and numbness in the 
right hand and fingers.  Although a March 1999 VA peripheral 
nerves examination report notes that strength was good, the 
veteran has reported subjective weakness.  Medical evidence 
of organic changes includes findings of cubital tunnel 
syndrome, the ulnar groove on the right being virtually 
obliterated, and chronic denervation.

Comparing these symptoms to the provisions of the rating 
schedule, the Board must point out that neuralgia may warrant 
a rating higher than that assigned by the RO in this case.  
The maximum that can be assigned for neuralgia under 
Diagnostic Code 8716 is that for moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.  Moreover, 38 C.F.R. 
§ 4.124 clearly indicates that characteristic pain is the 
only symptom that is relevant for rating neuralgia, except 
where Tic douloureux or trifacial neuralgia is present.  The 
RO has not assigned the maximum disability available for 
neuralgia and has instead assigned a rating on the same scale 
as mild incomplete paralysis.  The RO has reasoned that 
because the medical evidence does not show paralysis of 
finger and wrist movements, no higher rating can be assigned 
for the veteran's neuralgia.  

38 C.F.R. § 4.124 clearly requires that assignment of ratings 
for peripheral neuralgia be based on characteristic dull and 
intermittent pain of typical distribution.  Therefore, it is 
the level of characteristic pain in ulnar nerve distribution 
that is rated under this code; other symptoms such as finger 
paralysis are not necessary.  The maximum disability rating 
authorized for neuralgia pain is that which may be assigned 
for moderate incomplete paralysis.  This simply means that 
the numerical scale for rating paralysis is used; it does not 
imply that symptoms of paralysis, such as fingers and wrist 
movements mentioned under Diagnostic Code 8516, must be 
shown.  Again, 38 C.F.R. § 4.124 clearly indicates that a 
rating for neuralgia is based on pain.  The Board must 
therefore reject the RO's reasoning that a showing of finger 
or wrist paralysis is required for a greater rating for 
neuralgia.  

The rating schedule offers no definitive guideline for 
distinguishing between neuralgia that is "mild" or 
"moderate" in degree.  The Board also notes that in this 
case other sensory disturbances are also shown.  The veteran 
has reported hand and finger numbness and tingling, as well 
as elbow tenderness.  Electrodiagnostic testing has confirmed 
cubital tunnel syndrome, which includes weakness and other 
sensory disturbances.  Thus, these symptoms must also be 
considered.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

In considering all the symptoms associated with the service-
connected right elbow, the Board notes at this point that 
Diagnostic Code 8616 encompasses all the veteran's right 
elbow symptoms.  According to 38 C.F.R. § 4.123, peripheral 
neuritis includes such symptoms as sensory disturbances and 
constant pain, at times excruciating, and also includes 
muscle atrophy, and, in this instance, there is a showing of 
muscle involvement, i.e., weakness.  Thus, whereas a 
neuralgia rating is based on pain only, a neuritis rating 
encompasses all of the right elbow symptoms.  Therefore, the 
right elbow disability should be re-coded under Diagnostic 
Code 8616.  The Board also notes that where organic changes 
are shown, Diagnostic Code 8616 offers a higher schedular 
rating than does Diagnostic Code 8716.  According to 
38 C.F.R. § 4.123, the maximum rating that may be assigned 
for neuritis with organic changes is equal to the rating 
available for severe incomplete paralysis.  

Comparing the current symptoms to the provisions of 
Diagnostic Code 8616, the Board finds that the criteria for a 
moderate incomplete paralysis are approximated.  Although the 
Board also arrived at a similar conclusion above when 
considering pain only, the evidence does not reflect a 
significantly greater degree of disability due to any 
numbness, tingling, or subjective weakness over and above 
disability that is due to pain.  The Board finds that the 
criteria for a rating greater than 30 percent for right elbow 
injury with ulnar nerve entrapment are not approximated.  A 
30 percent rating must therefore be granted for the right 
elbow. 

B.  Right Knee

Because the right knee has been rated 10 percent under 
Diagnostic Code 5299-5024 for the entire appeal period, the 
Board's inquiry will be limited to whether there is a basis 
for any higher rating during the appeal period.  

Under Diagnostic Code 5024, tenosynovitis is rated on the 
basis of limitation of motion of the affected part.  
Limitation of motion of the knees is rated under Diagnostic 
Codes 5260 and 5261.  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent disabling.  Flexion 
limited to 30 degrees is 20 percent disabling.  Flexion 
limited to 45 degrees is 10 percent disabling.  Flexion 
greater than 45 degrees is not compensable.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2000).   

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent disabling.  Extension 
limited to 30 degrees is 40 percent disabling.  Extension 
limited to 20 degrees is 30 percent disabling.  Extension 
limited to 15 degrees is 20 percent disabling.  Extension 
limited to 10 degrees is 10 percent disabling.  Extension 
limited to 5 degrees is 0 percent disabling.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2000).    

A 30 percent evaluation for recurrent subluxation or lateral 
instability of the knee is warranted when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2000).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Under 
38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation that is due to pain when 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
[emphasis added].  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.

38 C.F.R. § 4.59 states that the intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Crepitation within 
the joint structures should be noted carefully as points of 
contact which are diseased [emphasis added].

The service-connected residuals of a malalignment syndrome of 
the right patella are manifested by full range of motion, 
pain at 90 degrees of flexion, tenderness at the joint medial 
joint line and additional patella pain, crepitation within 
the joint structure, and grinding of the patella in any 
motion.  The veteran wears a knee brace; however, this is not 
for instability, but rather, to lessen the chance of falling 
due to knee pain.  Indicia of subluxation or instability are 
otherwise absent.  There is interference with sitting, 
standing, and weight bearing.  A right knee Baker's cyst has 
not been associated with the service-connected right patella 
malalignment syndrome.  Although some medial meniscus 
involvement was suspected on the right, it has not been 
confirmed.  No right knee effusion has been shown.

Recognizing that painful motion warrants a 10 percent rating, 
the Board notes that the additional disabling symptoms of 
crepitation as well as grinding of the patella and joint line 
tenderness and patella pain must be addressed.  In 
consideration of these additional disabling symptoms, the 
Board must assign the next higher rating allowed under the 
appropriate Diagnostic Code.  In this case, a 20 percent 
rating for limitation of motion under Diagnostic Code 5260 is 
for application.  This higher rating comports with the tenets 
of 38 C.F.R. §§ 4.40, 4.45, DeLuca, and Esteban, supra, where 
all symptoms productive of disability must be considered. 

The evidence fails to show disabling symptoms approximating 
the criteria for a 30 percent rating under codes 5260 or 
5261.  Nor have symptoms that more nearly approximate a 
rating higher than 20 percent under other Diagnostic Codes 
such as 5256 or 5257 been shown.  The Board notes that 
although arthritis has been suspected, X-rays have never 
confirmed its presence.  As such, an increase or assignment, 
based on the existence of arthritis, is not warranted.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  

C.  Left Knee 

The service-connected residuals of a malalignment syndrome of 
the left patella are manifested by full range of motion of 
the knee, pain at 90 degrees of flexion, tenderness at the 
joint medial joint line, crepitation within the joint 
structure, and grinding of the patella in any motion.  The 
veteran wears a knee brace to lessen the chance of falling 
due to knee pain; evidence of subluxation or instability is 
lacking.  X-rays show small posterior patellar spurs and 
probable effusion.  There is interference with sitting, 
standing, and weight bearing.  

As in the case of the right knee, the Board recognizes that a 
10 percent rating has been assigned by the RO for painful 
motion of the left knee.  Thus, the relevant inquiry is 
whether there is a basis to assign a rating higher than 10 
percent for any portion of the appeal period.  As with the 
right knee, the left knee manifests compensable limitation of 
motion as well as additional disabling symptoms.  There is 
crepitation of the knee joint, grinding of the patella, and 
joint line tenderness.  Moreover, the veteran has testified 
that the left knee hurts worse than the right knee during 
use.  Left knee manifestations also include effusion, which 
has been shown by X-rays at various times since service 
connection was established.  

The rating schedule does not mention effusion (except for 
dislocation of knee cartilage under Diagnostic Code 5258, 
which is not for application here) as a basis for assigning a 
disability rating; however, 38 C.F.R. § 4.45(f) notes that 
such symptoms as swelling and interference with sitting, 
standing, and weight bearing are for consideration.  
Therefore, in consideration of these disabling symptoms, the 
Board will assign the next higher rating allowed under the 
appropriate Diagnostic Code.  Accordingly, a 20 percent 
rating for limitation of motion under Diagnostic Code 5260 is 
for assignment.  This comports with the tenets of 38 C.F.R. 
§§ 4.40, 4.45, as well as DeLuca and Esteban, both supra. 

X-rays show an arthritic process of the left knee signified 
by patellar spurring.  Although these manifestations warrant 
a compensable rating under Diagnostic Code 5003 and 5010 for 
arthritic involvement and associated painful motion, in this 
case painful limitation of motion is already accounted for in 
the 20 percent rating assigned.  Therefore, there is no basis 
to grant an additional disability rating for limitation of 
motion due to arthritis.  Moreover there is no medically 
identified subluxation or instability, although the veteran 
does wear a knee brace on the left knee to help keep him from 
falling.  Because neither left knee instability nor 
subluxation is medically demonstrated, the Board does not 
find that an additional separate rating is warranted.  See 
VAOPGCPREC 9-98; see also VAOPGCPREC 23-97; 38 C.F.R. § 4.59 
(2000).  

The evidence otherwise fails to show disabling symptoms 
approximating the criteria for a 30 percent rating under 
codes 5260 or 5261.  Not shown are any symptoms that more 
nearly approximate a rating higher than 20 percent under 
Diagnostic Codes 5256 or 5257.  As such, a 20 percent rating, 
but none greater, is warranted under Diagnostic Code 5010-
5260.

D.  Conclusion

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There have been no recent 
hospitalizations for service-connected disabilities and there 
is no medical evidence of marked interference with employment 
in recent years due to elbow and knee disabilities beyond the 
industrial impairment acknowledged by the schedular rating.  
The veteran has reported that he could not work due to his 
service-connected disabilities; however, the evidence 
reflects that the veteran can and does work as a security 
guard and that his service-connected disabilities cause some 
interference with work, but none that is beyond that which is 
compensated by the ratings assigned herein.  

The Board has also considered other potentially available 
diagnostic codes that offer ratings greater than those 
assigned above; however, no other code appears to be 
appropriate for the symptoms shown in this case. 



ORDER

A 30 percent rating, but none greater, for a right elbow 
injury with ulnar nerve entrapment is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits.  

A 20 percent rating, but none greater, for a malalignment 
syndrome, right patella, is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.

A 20 percent rating, but none greater, for a malalignment 
syndrome, left patella, is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.


		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

 

